                                                                                   Case 3:16-cv-00651-DMS-MSB Document 25 Filed 03/08/19 PageID.302 Page 1 of 3



                                                                                    1 Abraham J. Colman (SBN 146933)
                                                                                      Email: acolman@reedsmith.com
                                                                                    2 Tuan V. Uong (SBN 272447)
                                                                                      Email: tuong@reedsmith.com
                                                                                    3 REED SMITH LLP
                                                                                      355 South Grand Avenue, Suite 2900
                                                                                    4 Los Angeles, CA 90071-1514
                                                                                      Telephone: +1 213 457 8000
                                                                                    5 Facsimile: +1 213 457 8080
                                                                                    6 Attorneys for Defendant
                                                                                      CREDIT ONE BANK, N.A.
                                                                                    7
                                                                                    8                      UNITED STATES DISTRICT COURT
                                                                                    9                    SOUTHERN DISTRICT OF CALIFORNIA
                                                                                   10   JAMES M. CARTER AND JUDITH N. KEEP UNITED STATES COURTHOUSE
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12 MARTHA GABRIELA SILVA, an               Case No.: 3:16-cv-00651-DMS-DHB
                                                                                      individual,
REED SMITH LLP




                                                                                   13                                         NOTICE OF JOINT DISMISSALS
                                                                                   14             Plaintiff,                  Honorable Dana M. Sabraw
                                                                                   15      vs.
                                                                                   16 CREDIT ONE BANK, N.A.,
                                                                                   17                  Defendant.
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                               NOTICE OF JOINT DISMISSALS
                                                                                   Case 3:16-cv-00651-DMS-MSB Document 25 Filed 03/08/19 PageID.303 Page 2 of 3



                                                                                    1        Pursuant to Federal Rules of Civil Procedure Rule 41(1)(a)(2), counsel for the
                                                                                    2 respective Plaintiffs and Defendant Credit One Bank, N.A. (collectively, the
                                                                                    3 “Parties”), hereby request that following listed matters be dismissed with prejudice:
                                                                                    4
                                                                                    5        Jones v. Credit One Bank, N.A., 3:16-cv-00940-DMS-DHB;
                                                                                    6        Dorsey v. Credit One Bank, N.A., 3:16-cv-00915-DMS-DHB;
                                                                                    7        Gill v. Credit One Bank, N.A., 3:16-cv-00913-DMS-MDD;
                                                                                    8        Harris v. Credit One Bank, N.A., 3:16-cv-00908-DMS-DHB;
                                                                                    9        Byers v. Credit One Bank, N.A., 3:16-cv-00904-DMS-DHB;
                                                                                   10        Bare v. Credit One Bank, N.A., 3:16-cv-00710-DMS-DHB;
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        Chism v. Credit One Bank, N.A., 3:16-cv-00672-DMS-DHB;
                                                                                   12        Gomez v. Credit One Bank, N.A., 3:16-cv-00659-DMS-DHB;
REED SMITH LLP




                                                                                   13        Lawrence v. Credit One Bank, N.A., 3:16-cv-00658-DMS-DHB; and
                                                                                   14        Silva v. Credit One Bank, N.A., 3:16-cv-00651-DMS-DHB.
                                                                                   15        In addition, the Parties request that the following listed matter be dismissed
                                                                                   16 without prejudice:
                                                                                   17        Garcia v. Credit One Bank, N.A., 3:16-cv-00706-DMS-DHB;
                                                                                   18 Respectfully submitted,
                                                                                   19
                                                                                        DATED: March 8, 2019           REED SMITH LLP
                                                                                   20
                                                                                                                              By:    /s/ Tuan V. Uong
                                                                                   21
                                                                                                                                    Tuan V. Uong
                                                                                   22                                               Attorneys for Defendant
                                                                                   23                                               CREDIT ONE BANK, N.A.

                                                                                   24 DATED: March 8, 2019                    ANKCORN LAW FIRM PLLC
                                                                                   25
                                                                                   26                                         By:    /s/ Mark Ankcorn
                                                                                                                                    Mark Ankcorn
                                                                                   27                                               Attorney for Plaintiffs
                                                                                   28                                               Martha Gabriela Silva, et al.

                                                                                                                                –1–
                                                                                                                   NOTICE OF JOINT DISMISSALS
                                                                                   Case 3:16-cv-00651-DMS-MSB Document 25 Filed 03/08/19 PageID.304 Page 3 of 3



                                                                                    1               ATTESTATION REGARDING SIGNATURES
                                                                                    2        I, Tuan V. Uong, attest that all signatories listed, and on whose behalf the filing
                                                                                    3 is submitted, concur in the filing’s content and have authorized the filing.
                                                                                    4
                                                                                    5 DATED: March 8, 2019
                                                                                    6                                         REED SMITH LLP

                                                                                    7                                         By: /s/ Tuan V. Uong
                                                                                                                                  Tuan V. Uong
                                                                                    8                                             Attorneys for Defendant
                                                                                    9                                             CREDIT ONE BANK, N.A.
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12
REED SMITH LLP




                                                                                   13
                                                                                   14
                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                                                                –2–
                                                                                                                   NOTICE OF JOINT DISMISSALS
